Title: General Orders, 22 December 1778
From: Washington, George
To: 


  
    Head-Quarters Middle-Brook [N.J.] Tuesday Decr 22nd 1778
    Parole NarragansetC. Signs Otis Portsmouth—
    
  
  At a General Court Martial whereof Majr Genl Lord Stirling was President held the 4th of July last at Brunswick and at other times and  
    
    
    
    places afterwards by Adjournment for the trial of Majr Genl Lee on the following charges.
First—For disobedience of orders in not attacking the Enemy on the 28th of June agreeable to repeated instructions.
Secondly—For Misbehaviour before the Enemy on the same day by making an unnecessary, disorderly & shameful Retreat.
Thirdly—For disrespect to the Commander in Chief in two Letters dated the 1st of July and the 28th of June.
The Court passed sentence on the Case in the following Words—“The Court having considered the first Charge against Major General Lee the Evidence and his defence are of opinion that he is guilty of disobedience of Orders in not attacking the Enemy on the 28th of June agreeable to repeated instructions; being a breach of the latter part of Article 5th section 2nd of the Articles of War.
The Court having considered the second Charge against Major General Lee, the Evidence and his defence, are of opinion he is guilty of Misbehaviour before the Enemy on the 28th of June by making an unnecessary, and in some few instances a disorderly retreat, being a breach of the 13th Article, of the 13th Section of the Articles of War.
The Court having considered the third charge against Major General Lee are of opinion that he is guilty of disrespect to the Commander in Chief in two letters dated the 1st of July and 28th of June, being a breach of the 2nd Article, section 2nd of the Articles of War.
The Court do sentence Major General Lee to be suspended from any Command in the Armies of The United-States of North America for the term of twelve Months.
The Honorable the Congress have been pleased to confirm the foregoing sentence as follows.
  In Congress 5th December 1778.
  Resolved—“That the sentence of the General Court Martial upon Major General Lee be carried into Execution.” 
At a General Court Martial whereof Majr General Lincoln was President held at White-Plains the 23rd of August last for the trial of Majr Genl St Clair on the following charges.
First—With Neglect of duty under the 5th Article of the 18th section of the rules and Articles of War.
Second—With Cowardice, with Treachery, with Incapacity as a General, respectively, under the 5th Article of the 18th section of the rules & articles of War.
Third—With Treachery, under the 5th Article of the 18th section of the rules and articles of War.
Fourth—With inattention to the Progress of the Enemy, with Treachery, with Incapacity as a General respectively, under the 5th Article of the 18th section of the Rules & Articles of War.
  
  
  
  Fifth—With shamefully abandoning the Post of Ticonderoga and Mount-Independence in his charge, under the 12th Article of the 13th section of the rules and articles of War.
The Court passed sentence on this case in the following Words—“The Court having duly considered the charges against Major General St Clair and the evidence are unanimously of opinion that he is not guilty of either of the charges against him and do unanimously acquit him of all and every of them with the highest Honor.[”]
The Honorable, The Congress have been pleased to confirm the above sentence as follows.
  In Congress 16th of December 1778.
Resolved—That the sentence of the General Court Martial acquitting Major General St Clair with the highest Honor of the charges exhibited against him, be and is hereby confirmed.
At a General Court Martial held at the White-Plains whereof Major General Lincoln was President for the trial of Major General Schuyler.
The Court having considered the charge against Major General Schuyler, the evidence and his defence are unanimously of opinion, that he is not guilty of “Any Neglect of duty in not being at Ticonderoga as charged”—and the Court do acquit him with the highest honor.
The Honorable, The Congress have been pleased to confirm the above sentence as follows.
  In Congress December 3rd 1778.
Congress took into consideration the proceedings of the Court Martial in the trial of Major Genl Schuyler, whereupon—Resolved—That the sentence of the General Court Martial acquitting Major Genl Schuyler with the highest Honor of the Charges exhibited against him be and is hereby confirmed.
The Honorable The Congress having been pleased by their Proclamation of the 21st of November last to appoint Wednesday the 30th instant as a day of Thanksgiving and Praise for the great and numerous Providential Mercies experienced by the People of These States in the course of the present War, the same is to be religiously observed throughout the Army in the manner therein directed, and the different Chaplains will prepare discourses suited to the Occasion.
  In consideration of the exhausted State of the Country on this communication with respect to Forage, the necessary supplies of which will be with the greatest difficulty procured, after all the care, industry and œconomy that can be used; The Commander in Chief has directed the Quarter-Master General to send away from camp all the public horses that in his opinion can possibly be spared from the ordinary service of the Army—In addition to this precaution as in a stationary Camp much fewer horses will be wanted by the officers of  
    
    
    
    the line in execution of the duties of their respective stations than at other times, the General particularly requests, that the General Officers will retain no more horses in camp for the use of themselves and their suites than are absolutely necessary, and that the Field Officers one endeavour to make one horse a piece suffice; The other regimental officers who are intitled to keep horses will be able to dispense with them during the Winter.
The same recommendation extends to all the staff officers intitled to keep horses, to which the General requests the attention of the heads of the several departments. The Commissary of Forage will receive the supernumerary horses and have them well provided for at a convenient place at some distance from Camp.
A Brigadier and Field Officers for the day are to be appointed—They will see the Pickets properly posted, visited and superintend the police and discipline of the Camp as usual.
A Captain, two Subalterns, three Serjeants a Drum and Fife and Fifty Rank and File to be sent to Bonam-Town as an advanced Picket to be reliev’d every Monday ’till further orders—The Officer commanding it will receive his instructions from the Adjutant General.
